COWART, Judge.
Central Florida Skates, Inc., and its insurer, Empire Fire and Marine Insurance Co., seek review by certiorari1 of an interlocutory order, dated October 19,1980, compelling production of the insurer’s entire underwriting file. The file contains information which is either irrelevant to the respondent’s action or privileged and which is therefore not discoverable. Production of the discoverable information within the insurer’s file is directed by Paragraph 3(a) of the order. Therefore, the writ is granted and Paragraph (3)(c) of the order compelling production is quashed. Nothing in this opinion shall prohibit the trial judge from viewing, in camera, the underwriting file pertaining to the roller rink and requiring the disclosure of the properly discoverable portions of that file, should respondent make proper application therefor.
DAUKSCH, C. J., and SHARP, J., concur.

. Florida Rules of Appellate Procedure 9.030(b)(2)(A). See also Haddad, Certiorari in Florida, 29 U.Fla.L.Rev. 207, 224 n. 133, et seq. (1977).